Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Amendment
	Applicant’s amendment filed 01/06/2021 overcomes the following objection(s)/rejection(s): 
The objection to the specification has been withdrawn in view of Applicant’s amendment filed 01/06/2021.
Examiner Note
The action with mail date of 03/02/2021 should be disregarded. Please proceed prosecution with this action. This action is being sent out to correct the statutory basis for the rejection of claims 1, 4, 8, 10, 18, 21, 24, 27, 30, 3, and 32.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 18, 24 and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As per Applicants argument that the transforming the Examiner refers to is the transforming 103 of a difference (residual block), not the transforming of “reference data” as claimed. 
The Examiner respectfully disagrees and notes that since the residuals are generated on the basis of referencing a prior frame that it would constitute “reference data”. Thus, applying the transforming 103 to the difference (residual block) from spatial (pixel) domain to transform domain reads upon and teaches the claimed limitation.
As per Applicant’s argument that Kim does not teach extracting features from reference data- i.e., data from restored frames in a predictive coder. Neither Kim teaches neural-network-based predictor [that] comprises extracting a feature vector from the reference data. 

Double Patenting
6.	Applicant is advised that should claim 1 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 recites the limitation "the neural-network based prediction" in claim 4 line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 8, 10, 18, 21, 24, 27, 30-32  is/are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al., (U.S. Pub. No. 2018/0184123 A1) and further in view of Huang et al., ((U.S. Pub. No. 2018/0249158 A1).
As per claim 1, Terada teaches a method for coding a video stream (title), comprising: for a pixel block of an input frame to be coded, generating a pixel block prediction based on input data derived from reference data of previously-coded data of the video stream (fig. 1; prediction block); generating a residual block representing a difference between the pixel block and the pixel block prediction (fig. 1, fig. 3; generate difference block el. S124); coding the residual (fig. 1);  and packing the coding residual block and associated coding parameters in a coded video stream (fig. 1 el. 105; output bitstream).
However, Huang teaches coding the residual block using a neural-network-based coding ((fig. 3 el. 116, 120, 130; [0030]; the DNN can be applied to the reconstructed residual).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Huang with Terada for the benefit to improve the subjective quality of or coding efficiency. 
claim 4, Terada (modified by Huang) as a whole teaches everything as claimed above, see claim 31. In addition, Terada teaches wherein, the neural-network-based prediction comprises transforming the reference data from a pixel domain to a transform domain ([0463]; in the transforming, the image may be transformed from a spatial domain into a frequency domain; and fig. 1 el.103) , explain the loop encoding.
As per claim 8, Terada (modified by Huang) as a whole teaches everything as claimed above, see claim 1. In addition, Terada teaches wherein the neural-network-based coding comprises coding based on data related to the generating a pixel block prediction (see fig. el. 109).
As per claim 10, Terada (modified by Huang) as a whole teaches everything as claimed above, see claim 1. In addition, Terada teaches wherein the neural-network-based process is a neural-network-based coding, the neural-network-based coding comprises transforming of the residual block from a pixel domain to a transform domain (fig. 1 el. 103 and [0120], transformer 120 performs frequency transformation on the difference block (S125)).
As per claim 18, Terada teaches a method for decoding a coded video stream (title), comprising: for a coded residual block to be decoded, extracting the coded residual block and associated coding parameters (fig. 29; the examiner notes that it is inherent that the decoder extracts syntax elements by parsing the bitstream in order to reconstruct the image based on the extracted syntax elements), decoding the coded residual block using a neural-network based decoding, based on the coding parameters, generating a decoded residual block (fig. 29; el. 201-203); generating a pixel block prediction based on input data derived from reference data of previously coded data of the coded video stream (fig. 29 el. 205-206); generating a reconstructed pixel block, the reconstructed pixel block is a sum of the decoded residual block and the pixel block prediction (fig. 29 el. 204). 
Terada does not explicitly disclose decoding the coded residual using a neural-network based decoding. 
using a neural-network based decoding (fig. 5 el. 530).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Huang with Terada for the benefit to improve the subjective quality of or coding efficiency. 
As per claim 21, Terada (modified by Huang) as a whole teaches everything as claimed above, see claim 32. In addition, Terada teaches the neural-network-based decoding comprises decoding based on data related to the generating the prediction block (fig. 29 and [0203-0204] and fig. 10, 13, 30; decoding the parameters associated with the NN (neural network) intra/inter compensation).
As per claim 24, Terada teaches a computer system, comprising: at least one processor ([0007]), at least one memory comprising instructions configured to be executed by the at least one processor to perform a method ([0007]); for a coded residual block to be decoded, extracting the coded residual block and associated coding parameters from the coded video stream (fig. 29; the examiner notes that it is inherent that the decoder extracts syntax elements by parsing the bitstream in order to reconstruct the image based on the extracted syntax elements); decoding the coded residual block, based on the coding parameters, generating a coded residual block (fig. 29; el. 201-203); generating a pixel block prediction based on input data derived from the reference data of previously decoded data of the coded video stream ([0193] and fig. 29 el. 205-206); generating a reconstructed pixel block ([0200], [0203] and fig. 29; adder 204 generates a reconstructed block by adding one of the intra compensation block and the inter compensation blocks to the result of the inverse frequency transformation); wherein the at least one of the generating a pixel block prediction and decoding the coding residual block is performed using a neural-network-based process (fig. 29 el. 205-206; NN intra compensator and NN inter compensator). 
using a neural-network-based-decoding based on the coding parameters, generating a coded residual block.
However, Huang teaches decoding the coded residual block, using a neural-network-based-decoding based on the coding parameters, generating a coded residual block (fig. 5 el. 530).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Huang with Terada for the benefit to improve the subjective quality of or coding efficiency. 
As per claim 27, Terada (modified by Huang) as a whole teaches everything as claimed above, see claim 24. In addition, Terada teaches wherein when the neural-network-based process is a neural-network-based decoding (fig. 29), the neural-network-based decoding comprises decoding based on data related to the generating the a pixel block prediction ([0203-0204] and fig. 10, 13, 30; decoding the parameters associated with the NN (neural network) intra/inter compensation). 
As per claim 30, which is the same as the method as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. 
As per claim 31, Tedara (modified by Huang) as a whole teaches everything as claimed above, see claim 1. In addition, Tedara teaches wherein the generating the pixel block prediction is performed using a neural-network-based- prediction (NN intra predictor, fig. 1 el. 110; NN inter predictor, fig. 1 el. 110 and [0119]). 
As per claim 32. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al., (U.S. Pub. No. 2018/018413 A1) in view of Huang et al., (U.S. Pub. No. 2018/0249158 A1) and further in view of Yang et al., (U.S. Pub. No. 2019/0124348 A1).
As per claim 2, Terada (modified by Huang) as a whole teaches everything as claimed above, see claim 31. In addition, Terada teaches generating a second pixel block prediction using one of an inter-based prediction or an intra-based prediction (fig. 1, fig. 3-5, [0119], [0124-0126]). Terada does not explicitly disclose using the second pixel block for the generating the residual block when an estimate of distortion associated with the pixel block is higher than an estimate of distortion associated with the second pixel block.
However Yang teaches using a second pixel block for the generating the residual  block when an estimate of distortion associated with the pixel block is higher than an estimate of distortion associated with the second block ([0008], [0034], [0050-0051] and fig. 9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang with Terada (modified by Huang) for the benefit of providing improver image quality and improve encoding efficiency. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al., (U.S. Pub. No. 2018/018413 A1) in view of Huang et al., (U.S. Pub. No. 2018/0249158 A1) and in view of Kim et al., (U.S. Pub. No.2018/0114057 A1)
As per claim 3, Terada (modified by Huang) as a whole teaches everything as claimed above, see claim 31. Terada does not explicitly disclose comprises extracting a feature vector from the reference data. 
However, Kim teaches the known concept of extracting a feature vector from the reference data ([0015-0016], [0056]).
. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al., (U.S. Pub. No. 2018/0184123 A1) in view of Huang et al., (U.S. Pub. No. 2018/0249158 A1) and in view of Cho et al. (U.S. Pub. No. 2019/0246102 A1).
As per claim 9, Terada (modified by Huang) as a whole teaches everything as claimed above, see claim 1. Terada does not explicitly disclose the neural-network-based coding comprises extracting a feature vector from the residual block.
However, Cho teaches the neural-network-based coding comprises extracting a feature vector from the residual block ([0009], [0012], [0683], [0720], and fig. 21 el. 2130).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cho with Terada (modified by Huang) in order to providing improved image quality and efficiency of encoding.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al., (U.S. Pub. No. 2018/0184123) in view of Huang et al., (U.S. Pub. No. 2018/0249158 A1) and in view of Sychev et al., (U.S. Pub. No. 2016/0014411 A1).
As per claim 12, Terada (modified by Huang) as a whole teaches everything as claimed above, see claim 1. In addition, Terada teaches wherein the generating a pixel block prediction is based on reference data within a spatiotemporal neighborhood of the pixel block (see fig. 11). Terada does not explicitly disclose a generating a pixel block prediction is based on one or more data resolutions. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Sychev with Terada (modified by Huang) in order to provide improved image quality. 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486